Citation Nr: 0304360	
Decision Date: 03/11/03    Archive Date: 03/18/03	

DOCKET NO.  02-03 991	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including chronic obstructive pulmonary disease and 
emphysema.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active from January 1945 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

During the course of a hearing before the undersigned member 
of the Board in July 2002, the veteran withdrew from 
consideration the issue of entitlement to service connection 
for asbestosis.  Accordingly, that issue, which was formerly 
on appeal, is no longer before the Board.  At that same 
hearing, the veteran raised for the first time the issue of 
entitlement to service connection for carcinoma of the 
bladder secondary to smoking in service.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.  


FINDING OF FACT

A chronic respiratory disorder, including chronic obstructive 
pulmonary disease and emphysema, is not shown to have been 
present in service, or for many years thereafter.  


CONCLUSION OF LAW

A chronic respiratory disorder, including chronic obstructive 
pulmonary disease and emphysema, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
respiratory disorder, to include chronic obstructive 
pulmonary disease and emphysema.  At the time of the 
veteran's service separation examination in July 1946, his 
thorax and respiratory system, including a chest X-ray, were 
entirely within normal limits, and no pertinent diagnoses 
were noted.  

In November 1999, there was received the veteran's claim for 
service connection for a chronic respiratory disorder, 
including chronic obstructive pulmonary disease and 
emphysema.  

Private medical records dated in June and July 1999, and 
received in February 2000, show treatment during that time 
for the veteran's respiratory problems, and for various other 
unrelated disabilities.  During the course of a private 
pulmonary rehabilitation evaluation in early June 1999, it 
was noted that the veteran suffered from severe chronic 
obstructive pulmonary disease and emphysema, with a 
reversible component after bronchodilators.  Reportedly, the 
veteran had smoked one pack of cigarettes per day for 42 
years, quitting in 1986.  In May of 1999, during a routine 
physical examination, the veteran informed his physician of 
problems with increased dyspnea.  At that time, it was noted 
that radiographic studies dating back to December 1997 had 
shown evidence of severe chronic obstructive pulmonary 
disease with fibrosis.  From the veteran's symptoms, and 
based on his radiographic studies, he was informed that he 
was suffering from emphysema.  Looking back, the veteran 
remembered having experienced progressive dyspnea for the 
past year, in particular, when walking up hills and stairs, 
and when lifting heavy objects.  

In September 2000, a VA pulmonary examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  Based on that review, it was noted that the 
veteran had been diagnosed with chronic obstructive pulmonary 
disease "over at least 15 years."  Reportedly, in December 
1997, radiographic studies were read as showing chronic 
obstructive pulmonary disease with fibrosis.  According to 
the veteran, 15 years earlier, he had suffered a myocardial 
infarction, and undergone angioplasty.  Reportedly, the 
veteran quit smoking at that time.  Prior to that time, the 
veteran had smoked one pack of cigarettes per day for 42 
years.  When further questioned, the veteran stated that, 
over the past two years, he had noticed increased dyspnea on 
exertion, as well as shortness of breath when climbing only 
one flight of stairs.  The veteran stated that he was unaware 
of any significant wheezing, and had not been hospitalized 
for either respiratory infections or an exacerbation of his 
chronic obstructive pulmonary disease.  

On physical examination, the veteran was described as "barrel 
chested."  Full chest expansion was to 41 inches, with full 
expiration to 39.5 inches.  No accessory muscles were in use 
with normal breathing.  Lung auscultation showed generally 
decreased breath sounds.  There were minimal wheezes in the 
veteran's right lung in the supine position, with no jugular 
venous distention, and no lifts or heaves.  At the time of 
examination, there was no evidence of cyanosis or pedal 
edema.  Pedal pulses were 2+ and bilaterally equal.  
Radiographic studies of the veteran's chest conducted as part 
of his respiratory examination showed some flattening of the 
hemidiaphragms, with a broad AP diameter, suspicious for 
chronic obstructive pulmonary disease.  Pulmonary function 
testing yielded findings consistent with a clinical diagnosis 
of emphysema.  The pertinent diagnosis noted at the time of 
respiratory examination was chronic obstructive pulmonary 
disease, predominantly related to a history of cigarette 
smoking.  

Private medical records covering the period from May to July 
2002 show treatment during that time for the veteran's 
respiratory problems, and for other unrelated disabilities.  
Radiographic studies of the veteran's chest conducted in July 
2002 were consistent with the presence of bullous emphysema.  

During the course of a hearing before the undersigned member 
of the Board in July 2002, the veteran offered testimony 
regarding the nature and etiology of his current respiratory 
pathology.  In pertinent part, the veteran testified that his 
current respiratory problems were the result of cigarette 
smoking which had its origin during his period of active 
military service.  See Transcript pp. 4-9.  

Analysis

The veteran in this case seeks service connection for a 
chronic respiratory disorder (including chronic obstructive 
pulmonary disease and emphysema), claimed to be the result of 
cigarette smoking in service.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002).  
However, for claims received by the VA after June 9, 1998 (as 
in this case), a disability or death will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  "Tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  This prohibition against service connection 
does not, however, apply where the disability or death in 
question resulted from a disease or injury which is otherwise 
shown to have been incurred or aggravated during service.  
"Otherwise shown" means that the disability or death can be 
service connected on some basis other than the veteran's use 
of tobacco products during service, or that the disability 
became manifest or death occurred during service, or the 
disability or death resulted from a disease or injury which 
appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313 or 3.316.  38 U.S.C.A. § 1103 (2002); 38 C.F.R. 
§ 3.300 (2002).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic respiratory disorder, including 
emphysema and/or chronic obstructive pulmonary disease.  At 
the time of the veteran's service separation examination, his 
respiratory system was entirely within normal limits, as were 
radiographic studies of the veteran's chest.  The earliest 
clinical indication of the presence of a chronic respiratory 
disorder of any kind is revealed by private medical records 
dated in 1999, at which time it was noted that radiographic 
studies in December 1997 (more than 50 years following the 
veteran's discharge) had revealed the presence of severe 
chronic obstructive pulmonary disease with fibrosis.  

The Board acknowledges that, on VA pulmonary examination in 
September 2000, there was noted a diagnosis of chronic 
obstructive pulmonary disease "over at least 15 years," 
placing the origin of the veteran's chronic respiratory 
problems around or about 1985.  However, this would still 
represent a point in time almost 40 years following the 
veteran's discharge from service.  As noted above, service 
medical records are entirely negative for any evidence 
whatsoever of a chronic respiratory disorder.  Moreover, at 
no time has it been indicated that the veteran's current 
respiratory problems had their inception during his period of 
active military service.

The veteran argues that his current emphysema/chronic 
obstructive pulmonary disease is the result of cigarette 
smoking which began in service.  While, based on the evidence 
of record, it would appear that the veteran's chronic 
respiratory problems are, in fact, the result of cigarette 
smoking, there is no evidence, apart from the veteran's own 
statements, that the cigarette smoking in question began 
during the veteran's period of active military service.  Even 
assuming, for the sake of argument, that this is the case, 
the veteran is barred from a grant of compensation benefits 
by current law and regulation prohibiting service connection 
for disabilities on the basis that such disabilities resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 C.F.R. § 3.300 
(2002).  Accordingly, under any theory, the veteran's claim 
must be denied.  

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, during the course 
of a Statement of the Case in March 2002, the veteran was 
informed of the VA's obligations under the new Act, and given 
the opportunity to provide information necessary to obtain 
any evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  


ORDER

Service connection for a chronic respiratory disorder, 
including chronic obstructive pulmonary disease and 
emphysema, is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

